Citation Nr: 1228153	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  12-01 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left ankle disability, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and JWS, Jr.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

In July 2012, the Veteran and JWS, Jr. provided testimony at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a December 2009 rating decision, the RO denied service connection for a left ankle condition finding that it neither occurred in nor was caused by service.  On April 8, 2010, the RO issued another rating decision denying the claim for entitlement to service connection for a left ankle disability on the merits.  In the cover letter to the rating decision, the RO stated that the enclosed decision was a corrected copy of the December 2009 rating decision.  The Veteran was informed of his appellate rights.  Later in April 2010, the RO issued another rating decision confirming and continuing the prior denial following the receipt of a private medical opinion.  In February 2011, the RO issued another decision confirming and continuing the earlier denial.  On April 1, 2011, the Veteran submitted a notice of disagreement.  Although he identified the February 2011 rating decision as the decision with which he was expressing disagreement, the Board finds that his notice of disagreement was also timely with respect to the April 2010 rating decisions.  Since the same issue was addressed in both April 2010 rating decisions and he was notified that the first April 2010 rating decision was a corrected copy of the December 2009 rating decision, thus vitiating the finality of that December 2009 rating decision, there is no final decision in this case.  Accordingly, new and material evidence is not required to reopen the claim.  

The Board finds that additional development is warranted before it can decide the issue on appeal, which reasons are explained below.

At the July 2012 Board hearing, the Veteran testified he had received treatment for his left ankle from Dr. Simpson since 1976.  See transcript on page 12.  In a VA Form 21-4142, Authorization and Consent to Release Information to VA, dated in September 2009, the Veteran reported he had received treatment for his left ankle from Duncan Orthopaedics and Dr. Thomas Eiser from February 1981 to the present time.  See id.  

In September 2009, the Veteran submitted private medical records from Dr. Simpson and from Dr. Eiser.  These records show that Dr. Simpson treated the Veteran from December 1986 to March 2003.  The treatment records from December 1986 to September 1993 show only Dr. Simpson's name.  Beginning in October 1994, Dr. Simpson's treatment records are on stationery from Duncan Regional Orthpaedic Associates.  Thus, it appears that Dr. Simpson may have joined the practice at Duncan Regional Orthopaedics between 1993 and 1994.  Dr. Simpson continued to treat the Veteran at Duncan Regional Orthopaedics until March 2003.  Then in September 2003, Dr. Eiser began treating the Veteran (as of that date, Dr. Simpson's name no longer appeared on Duncan Regional Orthopaedics stationery, which would give the impression that Dr. Simpson had left the practice or retired).  The Veteran testified that he still received treatment from Dr. Eiser.  See transcript on page 10.  

Thus, based on the Veteran's testimony, there are missing treatment records pertaining to treatment for his left ankle from Dr. Simpson from 1976 to December 1986 and missing treatment records from Dr. Eiser from August 2009 (the date of the most recent treatment record).  Based on the September 2009 VA Form 21-4142, there are missing treatment records from Duncan Regional Orthopaedics from February 1981 to September 1993.  The Veteran has raised the relevancy of these records, which is why the Board finds that a remand is warranted to attempt to obtain these records.  

In addition, the Veteran has reported that he received overnight care at the Fort Lewis Army Hospital in 1955.  As clinical records are filed by hospital name or number, then chronologically, at the National Personnel Records Center, an attempt to obtain records pertaining to treatment at the Fort Lewis Army Hospital should be made.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section A.3.d. 
 
As the Veteran asserts that service treatment records are missing, VA should send the appellant notice of alternative evidence that might substitute for service records. (The Board is aware that the RO provided the appellant with an NA Form 13055, "Questionnaire about Military Service;" however, that provides different information.)  It is possible that the appellant may have information that could help substantiate his claim.  See M21-MR Part III, Subpart iii, Chapter 2, Section E.27.b.

The Veteran has reported he received disability benefits from the Office of Workers Compensation Program for a back disability.  See VA Form 21-4138, Statement in Support of Claim, dated October 2009.  Because the Veteran has established that these records are not relevant to the left ankle, the Board will not request that these records be obtained.  However, if the Veteran believes that these records would contain facts regarding his ankle, he should inform VA.  

Lastly, at the July 2012 hearing, the Veteran seemed to testify that he received treatment for his left ankle from VA on only two occasions.  See transcript on page 10 ("I only went to VA twice, I was there twice when they ordered the brace for me and the heel pad....").  Of record are VA treatment records from August 2009 to September 2009.  If the Veteran has received treatment for his left ankle from VA since September 2009, he should inform VA so that it may obtain the records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Solicit from the Veteran permission for VA to obtain private medical records from the physicians/practice listed below.  

* Dr. Robert Simpson from 1976 to December 1986; and 
* Dr. Thomas Eiser and/or Duncan Orthopaedics from February 1981 to September 1993 and from August 2009 to the present;

Ask that the Veteran inform VA if there are any other relevant records the Veteran wants VA to attempt to obtain in connection with his claim for service connection for a left ankle disability, to include arthritis, that are not already of record (such as the records related to the award of Office of Workers Compensation Program (if relevant)).  

The Veteran should also be asked to inform VA if he was treated by VA after September 2009.  

All attempts to fulfill this development should be documented in the claims file.  If, after making reasonable efforts to obtain non-Federal named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (i) identify the specific records the AMC is unable to obtain; (ii) briefly explain the efforts that the AMC made to obtain those records; (iii) describe any further action to be taken by the AMC with respect to the claim; and (iv) inform the Veteran that he is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Inform the Veteran that he can submit alternative sources for service records in compliance with M21-MR Part III, Subpart iii, Chapter 2, Section E.27.b.

3.  Obtain any outstanding VA treatment records identified by the Veteran in response to step 1.  

4.  Request inpatient records pertaining to treatment of the Veteran at the Fort Lewis Army Hospital dated in 1955, from any appropriate agency including the NPRC.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

5.  Thereafter, ensure that the above development has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and adjudicate the reopened claim of entitlement to service connection for a left ankle disability, to include arthritis.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



